internal_revenue_service appeals number release date date date uniform issue list re kk adhe dear department of the treasury address any reply to pet employer_identification_number ere form number person to contact er contact telephone number eee fax number ‘eee last day to file a petition with the united_states tax_court - son certified mail this is our final adverse determination as to your request for exempt status under sec_501 of the internal_revenue_code code your request for tax-exempt status is denied if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment you have not demonstrated that you are organized and operated exclusively for charitable educational or other exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals as required by sec_501 of the internal_revenue_code you are not organized exclusively for exempt purposes because you are a limited_liability_company llc whose members shareholders are not limited to organizations exempt under sec_501 instead your members shareholders include individuals which violates the prohibition against inurement under sec_501 in addition the llc fails to meet the organizational requirements of state law because its organizing documents state it does not have any members you have not demonstrated that you are operated exclusively for exempt purposes because your primary activity of operating an adult-day care center is not inherently exclusively charitable in nature but rather is comparable to carrying on a business or trade your services are provided for fees primarily at market rates you will terminate services to individuals who later become unable to pay services are not provided _ substantially below costs and no benefit is donated to charitable beneficiaries contributions to your organization are not deductible under code sec_170 until termination you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations you should file any returns due for these years or later years with _ processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 we will notify the appropriate state officials of this action as required by code sec_6104 if you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this letter telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you if you write please include your the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency by calling or writing to taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling sincerely yours s appeals team manager department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division d ate mar legend m applicant n member o member p director q director r director xx state a date b date c date dear contact person identification_number contact number fax number _ employer_identification_number uil index _ we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does m qualify for federal tax exemption under sec_501 as a charitable_organization facts organization m incorporated in the state of x on date a under the x limited_liability_company act m listed n and o as the individual members of m the articles stated that m will not have managers and that management of the company is reserved to the members n and o were also listed as the organizers of m letter cg catalog number 47630w filed a certificate of amendment for m article a stated that m is on date b n and o organized exclusively for charitable religious educational and scientific purposes the specific purpose is to provide adult day health care to enable functionally impaired individuals to reside in a supportive home environment rather than in nursing home care to maintain clients at the highest level of functioning possible to improve the qualify of life for the participants among their peers and to provide support for their families and other caregivers article stated that the amendments were approved by all members of the limited_liability_company in accordance with section h of article dollar_figure of the act on date c n and o filed additional amended articles that contained the following provisions article stated that the shareholders hereby form a limited_liability_company to further charitable purposes subject_to the provisions of the limited_liability_company act as currently in effect as of this date m’s organized document provisions are consistent with llc laws and are enforceable at law and at equity article stated that the company shall continue for a period perpetual unless dissolved by a any event which makes it unlawful for the business of the company to be carried on by the shareholders or b the death resignation expulsion bankruptcy retirement of a shareholder or of the occurrence of any other event that terminates the continued organizational structure of the company or c any other event causing a dissolution of a limited_liability_company under the laws of the state of x article states that m has no members nor will it have a membership body the management and administration of the company will be directed by the two organizing shareholders n and o the shareholders possess no ownership rights only voting rights the company will undertake no additional shareholders total voting shares authorized and issued are voting shares - belonging to n and to o article expanded m's board_of directors to include p q and r article appoints n as the chief_executive_officer and o as the executive shareholder these two officers are authorized to make all decisions relating to the sale development lease or other_disposition of the company’s assets the purchase or other acquisition of other assets of all kinds management of all or any part of the company's assets borrowing money on the company's assets the prepayment refinancing or extension of any loan affecting the company’s assets the compromise or release of any of the company’s claims or debts and the employment of persons firms or corporations for the operation and management of the company’s business article authorizes these officers to execute or deliver all contracts conveyances assignments and contracts all checks drafts and other orders for payment all promissory notes and loans and all other instruments of any kind relating to the company’s assets letter cg catalog number 47630w article provides that the salaries of the officers shall be adjusted from time to time by the board_of directors article provides that upon dissolution any assets remaining after payment of liabilities shall be distributed exclusively to exempt_organizations for exempt purposes within the meaning of sec_501 article 17a provides that the company will not pay dividends and that no part of the earnings shall inure to the benefit of its board_of directors officers or other persons except as reasonable_compensation for services rendered article prohibits m from merging with or converting into a for-profit entity or purchasing or acquiring for-profit entities m's assets cannot be transferred to any other organizations except to organizations exempt under sec_501 or governmental units or instrumentalities in exchange for fair_market_value these amended articles stated that the company has no members has not received any capital and has not commenced business in accordance with section g of article dollar_figure of the act the amendments to the articles of organization were approved by a majority of the initial managers named in the articles of organization on date b was amended a limited_liability_company agreement signed and dated by n and o signed and dated on date c this agreement basically restated the provisions of the amended articles and again stated that m has no members only two shareholders n and o m filed form_1023 application_for recognition of exemption under sec_501 c of the n and o were listed as member employee internal_revenue_code on november with projected salaries of dollar_figure each irs notified m that exemption under in correspondence dated june sec_501 c is granted to a limited_liability_company only if all of its members are themselves organizations that are exempt under c in a response received by irs on july m claimed that it has no members that that n and o are its shareholders andjuly irs again notified m that exemption under sec_501 c is granted to an llc on july only if all of its members are themselves organizations that are exempt under cx3 on august m responded by quoting the charitable purpose clause of its amended articles of incorporation article 4a m reiterated that it has no members in correspondence dated august course of action that could lead to m receiving exemption - ie re-formation as a regular_corporation andseptember _ irs outlines an acceptable m's organizational structure was discussed with o in a phone callon september letter dated october membership_organization n requested that m’s case be reopened stating that it is not a ina letter cg catalog number 47630w in a letter dated october n stated i don’t know if you are familiar with spiritual things things having to do with god however will attempt to explain to you why we choose not to be m but faxed toirs onfebruary where m llc is concerned we must be in compliance to the will of the he has ordained that this facility be m llc we dare not submit to the will of men to make it m for it is a mandate on our lives that we follow his instructions this is our solemn and only reason for pursuing m llc except the lord builds the house men labor in vain psalm sec_127 we are striving to obey our god nothing more or nothing less operations m's planned activity is providing adult day care service for a growing number of people who have some ability for self-care and do not require constant medical attention especially senior citizens and handicapped_individual m plans to apply for a rural development grant to build a facility on land transferred to m by n and o and20 anunusual grant of dollar_figure revenue from gifts grants and contributions were projected to be approximately dollar_figure in additional revenue was expected to come from private functions weddings family reunions business meetings daily lunch transportation nutrition education and computer education these latter activities in italics were later disavowed as not necessary for the maintenance and upkeep of was expected in ’ correspondence received july m submitted a schedule of fees to be charged on an hourly or monthly basis m provided the following information about who would be eligible to receive services and the sources of fees recipients the original form_1023 application indicated that most clients are e ‘ privatepay veterans schedule f e e part ix of form_1023 referenced a system of paying associates who would receive free service schedule f section i listed possible groups of clients who would be unsubsidized by the applicant eg medicaid patients private pay long term care veterans later correspondence from m included further inconsistent information about possible clients and sources of funds a flyer advertised free services to correspondence received july correspondence dated august cost correspondence dated august benefits such as free service plaques recognition from the facility’ i stated that fees will not be provided below stated that associates were to pay fees for who qualify with no explanation e e e law a person who can function as a member of an llc includes a corporation organization ‘letter cg catalog number 47630w government or governmental subdivision or agency business_trust estate_trust partnership government code section generally association and any other legal entity the liability of the members is limited to their investment and they may enjoy the pass-through tax treatment afforded to partners in a partnership the members are considered the owners of the llc the 2c business organization code boc was enacted in to be effective on january it codified eleven the boc applies to all new other domestic filing entities formed on and after that date existing domestic and foreign unless those entities entities will automatically become subject_to the boc on january elect early adoption of the boc by filing an early adoption statement with the secretary of state statutes including the limited_liability_company act corporations partnerships limited_liability companies and business organization code states that a limited_liability title sec_101 of the company must have at least one member this applies to all llcs formed on or after january requirement they also have the option to comply before january llcs formed before this date have until january to comply with this a corporation formed before january but only if _ adopts the nonprofit purpose it agrees to adopt the may file amendments to its organizing document business organization code unless the llc it would not be allowed to amend the articles of formation to include a sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious or other exempt purposes no part of the net eamings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations provides that an organization is not exempt from tax merely because it is not organized and operated for profit its exemption it is necessary that every such organization claiming exemption file an application in order to establish sec_1_501_a_-1 of the regulations provides that the commissioner may require from an organization applying for exemption any additional information deemed necessary for a proper determination of whether a particular organization is exempt under sec_501 of the code and when deemed advisable in the interest of an efficient administration of the internal revenue laws he may in the cases of particular types of organizations prescribe the form in which the proof of exemption shall be furnished sec_1_501_a_-1 of the regulations defines a private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1 c -1 c of the regulations provides that an organization operates exclusively for c purposes only if it engages primarily in activities that accomplish such letter cg catalog number 47630w purposes it does not operate exclusively for c purposes if more than an insubstantial part of its activities does not further such purposes sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus an organization must establish that itis not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled by such private interests revrul_69_528 1969_2_cb_127 held not exempt under sec_501 of the code an organization formed to provide investment services for a fee exclusively to c organizations the service reasoned that providing investment services on a regular basis for a fee is a business ordinarily carried on for profit and would constitute unrelated business if conducted by one tax-exempt_organization for other tax-exempt organizations revrul_72_369 1972_2_cb_245 held not exempt under sec_501 of the code an organization formed to provide managerial and consulting services at cost to unrelated cx3 organizations the service reasoned that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit in revrul_77_4 1977_1_cb_141 an organization whose only activities were preparing and publishing a newspaper of local national and international news articles with an ethnic emphasis soliciting advertising and selling subscriptions to that newspaper in a manner _indistinguishable from ordinary commercial publishing practices was held to be not operated exclusively for charitable and educational_purposes and did not qualify for exemption university of maryland physicians p a v commissioner tcmemo_1981_23 held exempt under sec_501 of the code a professional_service_corporation established by clinical departments of a teaching hospital for administrative efficiencies in collecting professional fees each shareholder was a hospital staff physician and faculty_member of the affiliated school the court accepted the corporation's for-profit status because that was the only kind of corporation permitted to practice medicine in the state organizations described in sec_501 of the code whether corporations associations or trusts generally are organized as nonprofit or charitable organizations in the university of maryland case the court recognized exemption of the entity organized under for-profit laws under the compelling circumstance that the organization could not otherwise practice medicine a recognized charitable activity in 485_us_351 108_sct_1199 the court held that an organization must prove unambiguously that it qualifies for tax exemption_letter cg catalog number 47630w 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in federated pharmacy services inc v commissioner 72_tc_687 the court upheld the commissioner's denial of exemption under sec_501 of the code the organization was organized to operate a pharmacy to sell drugs at discount prices to elderly and handicapped persons it had no commitment to use excess receipts to provide drugs for free or below cost to the elderly or handicapped the organization served elderly and handicapped persons almost exclusively and did not sell toiletry articles magazines card or other items normally sold by for- profit pharmacies the organization's board consisted of community leaders none of whom obtained any personal financial benefit from participation the organization used the services of volunteers instead of paid employees all gifts were used for the benefit of financially distressed senior citizens who because of catastrophic illness or accident incurred large prescription drug bills the court reasoned that the organization operated its business primarily for commercial purposes in competition with for-profit drug stores the mere fact that products sold by the organization were helpful to health did not necessarily entitle it to exemption under sec_501 several courts have considered whether services were provided substantially below cost within the meaning of sec_501 m 3xa of the code 102_tc_745 held that annual percentages of charges as a percentage of expenses of and were too high 32_fedclaims_277 held percentages of in a 2-month year and to be unacceptably high analysis organizational_test as stated earlier sec_501 c requires that an organization must be both organized and operated for charitable purposes in order to qualify for federal tax exemption limited_liability companies are comparable to for-profit corporations in that the member-owners control the organization and have the potential right to receive distributions of the llc’s earnings and other assets upon dissolution if not earlier tax exemption under sec_501 is available to limited_liability companies that have members ie owners that are themselves organizations that are exempt under sec_501 this is a courtesy that the service extends to exempt_organizations it is not available to llcs that have members who are individuals because the individuals would control and own the llc this is inconsistent with exemption under sec_501 state although m claims that it has no members and is not a membership_organization law requires llcs to have at least one member m’s default members are n and o although letter cg catalog number 47630w m's governing documents purport to guard against distributions to non-501 c members such the irs members may be entitled to distributions under the laws applicable to llcs in state laws to guarantee that distributions will not inure to individuals cannot depend on while n and o were given ample opportunity to change the organizational structure of m or to explore the requirements for finding an exempt owner for m they consistently refused to do so as a result m does not meet the organizational_test and does not qualify for tax exemption under sec_501 operational_test there is much in m’s application that is consistent with federal tax exemption m is planning to m expanded its board_of directors to include a provide services to the handicapped and elderly in addition n deeded the facility for the majority of unrelated uncompensated individuals property to m in spite of the somewhat inconsistent information presented the totality of statements made by m during the development of this case indicate that services will be provided primarily for fees there are no plans for a sliding fee scale and services will not be provided substantially below cost the clients will be members of one or more charitable classes ie the elderly or handicapped but there is no donative element services are being sold primarily at fair market rates and nothing is being given ie donated to the charitable beneficiaries m is similar to the organizations described in revenue rulings and these rulings described organizations that provided services and conducted activities on terms ordinarily seen in for-profit businesses based on the facts and circumstances m has presented it appears m staff and no free or subsidized services are provided this is similar to the organization described in federated pharmacy services supra in that case the organization was essentially structured as a commercial activity the fact that health services were provided was insufficient to warrant exemption unlike the organization described in university of maryland v commissioner supra there is no requirement that m structures its business in this way in addition m has not provided unambiguous explanations of why it qualifies for tax exemption u s bank v wells fargo bank harding hospital v u s statements were inconsistent and incomplete even after several exchanges of correspondence accordingly m has not met the operational_test as described in sec_501 and sec_4 c -1 c and d of the income_tax regulations will operate a commercial business as an end in itself m has a paid determination_letter cg catalog number 47630w m does not meet the organizational requirements under sec_501 because its members are individuals and not exempt_organizations m also does not meet the operational requirements under sec_501 because the manner in which it plans to operate is commercial in nature accordingly m does not meet the requirements for federal tax exemption under sec_501 c contributions to m are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in letter cg catalog number 47630w part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization invoived has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements letter cg catalog number 47630w
